Citation Nr: 1633934	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for stress.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a heart problem.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for service-connected Achilles tendon, right.

6.  Entitlement to an increased rating for service-connected Achilles tendon, left.


REPRESENTATION

Veteran represented by:	American Red Cross

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.

The Veteran appeared at a central office hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.

In the February 2015 rating decision, the RO denied the Veteran's claims of an increased rating for service-connected Achilles tendon, right and left.  In January 2016, the Veteran filed a timely notice of disagreement (NOD) with this denial, thereby conferring jurisdiction over these claims to the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues have been listed on the title page.

The issues of entitlement to service connection for a heart problem, sleep apnea, and hypertension, as well as the claims for an increased rating for Achilles tendon, right and left, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Service connection for stress was initially denied in a December 2003 rating decision on the bases that the Veteran did not have a current disability.  The Veteran did not appeal this decision.  

2.  Evidence received since the December 2003 denial was not previously considered by agency decision makers; however not material to the Veteran's claim and does not raise a reasonable probability of substantiating the claim of service connection for stress.

3.  Service connection for a heart problem was initially denied in a December 2003 rating decision on the bases that the Veteran did not have a current disability.  The Veteran did not appeal this decision.

4.  Evidence received since the December 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a heart problem.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied the Veteran's claims of service connection for stress and a heart problem, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for stress have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a heart problem have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

Although a VA medical examination was not provided in connection with the request to reopen the previously denied claim of service connection for stress, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Service connection for the claims of stress and a heart problem was denied in a December 2003 rating decision.  Both claims were denied because the Veteran did not have a current disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

With regards to the claim for stress, since the prior denial, new medical and lay evidence has been added to the record.  These pieces of evidence demonstrate that the Veteran had the symptom of stress, however they have not diagnosed a disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Accordingly, while these treatment records and statements are considered new because they were not of record and considered in the prior denial, they are not material to the Veteran's claim because they do not show a current disability.  In making this determination, the credibility of the evidence was presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In summary, the Board finds that there is new evidence received since the December 2003 denial that was not previously considered by VA; however, it is not material to the Veteran's claim and does not raise a reasonable probability of substantiating the claim.  In this case, there is no doubt to be resolved.  38 U.S.C.A. § 5107.  The reopening of the Veteran's claim of service connection for stress is not warranted.  See 38 C.F.R. § 3.156(a).

With regards to the claim for the heart problem, since the prior denial, new medical evidence of record shows that the Veteran is diagnosed with hypertension.  See, e.g., July 2008 VA medical record.  While the Veteran does have a separate claim for hypertension, the Board nonetheless believes hypertension to be related to the vascular system and therefore could be considered a diagnosis of a heart problem.  Accordingly, this new evidence is both new and material to the Veteran's claim because a current diagnosis was not of record at the time of the prior denial.

Therefore, the Board finds that the evidence received since the December 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a heart problem is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the denial of service connection for stress remains final.  The appeal to reopen the claim is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for a heart problem is reopened; to this limited extent only, the appeal is granted.


REMAND

The Board finds that further development of the claims of service connection for a heart problem, sleep apnea, and hypertension, and the increased ratings claims for Achilles tendon, right and left, is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

With regards to the claims for a hypertension and a heart problem, the Board finds that the Veteran does have a current diagnosis of hypertension and that his service treatment records (STRs) show that he had high blood pressure readings on multiple occasions and that he complained of chest pains.  Accordingly, the Board finds that the "low" threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claims by providing him an examination.  38 U.S.C.A.                 § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his heart problems, to include hypertension.

With regards to the claim for sleep apnea, the Board finds that the Veteran does have a current diagnosis of obstructive sleep apnea and his spouse has credibly stated that she observed him experience sleep problems, to include snoring and cessation of breathing, during his active military service.  Accordingly, the Board finds that the "low" threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing him an examination.               38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79, 83.  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his sleep apnea.

With regard to the increased rating claims for Achilles, right and left, the Veteran filed a timely January 2016 NOD with the RO's February 2015 denial.  A statement of the case (SOC) has not yet been issued.  A remand of these claims is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon, 12 Vet. App. at 238.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Issue a statement of the case for the claims of entitlement to an increased rating for Achilles tendon, right and left.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's heart problems, to include hypertension.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's heart problems.  The Board notes that the Veteran already has a diagnosis of hypertension, and so it seeks to clarify whether he has any additional disabilities.

For each diagnosed disability, to include hypertension, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The rationales should consider and discuss all pertinent evidence of record, to include the Veteran, his family, and co-workers' lay statements.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea was incurred during or is otherwise related to his active military service.

A complete rationale must be provided for all opinions expressed.  The rationales should consider and discuss all pertinent evidence of record, to include the Veteran, his family, and co-workers' lay statements.

The examiner should note that the Board finds that his spouses statements regarding the Veteran experiencing sleep problems, to include snoring and cessation of breathing, during his active service to be credible.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


